

117 HR 344 IH: Women Veterans Transitional Residence Utilizing Support and Treatment Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 344IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Ms. Brownley (for herself, Ms. Kuster, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct an analysis of the need for women-specific programs that treat and rehabilitate women veterans with drug and alcohol dependency and to carry out a pilot program regarding such programs.1.Short titleThis Act may be cited as Women Veterans Transitional Residence Utilizing Support and Treatment Act or the Women Veterans TRUST Act.2.FindingsCongress finds the following:(1)Substance use problems are a significant problem among veterans and can negatively impact a veteran’s health and quality of life.(2)Veterans can turn to alcohol or drugs in an attempt to relieve stress or the symptoms of mental health disorders.(3)Rates of substance use disorder among women veterans range from three to 16 percent of the population(4)Women veterans face a unique set of challenges associated with their military service that can lead to substance abuse.(5)Women veterans aged 35 and older were found to have higher rates of substance-use disorders than their non-veteran counterparts.(6)Studies indicate women veterans are twice as likely as men veterans to develop posttraumatic stress disorder, twice as likely to have serious psychological distress, and approximately one out of four women veterans reports military sexual trauma.(7)Studies indicate that women veterans with a substance-use disorder diagnosis have higher rates of suicide than their non-veteran peers, and women veterans are more than twice as likely to die by suicide than non-veteran women.(8)Health services that are women-specific can be important to effective care, and women veterans consider the availability of women-specific care as extremely important.(9)While the Secretary of Veterans Affairs provides women veterans with substance use treatment through a number of programs, the Women Veterans’ Therapeutic Transitional Residence Program is a model for providing treatment and rehabilitative services to women veterans with drug and alcohol dependency, and it is critical that the Secretary identifies the need for, and feasibility of, similar programs throughout the health care system of the Department.3.Women-specific drug and alcohol dependency treatment and rehabilitative programs for women veterans(a)Analysis(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a nationwide analysis of the need for women-specific programs of the Department of Veterans Affairs that treat and rehabilitate women veterans with drug and alcohol dependency. Such analysis shall include the following:(A)With respect to each of the three years preceding the date of the analysis, the annual number of women veterans who have been treated and rehabilitated for drug and alcohol dependency at each medical center of the Department of Veterans Affairs.(B)Information on all non-Department women-specific programs to which the Secretary refers women veterans for treatment and rehabilitation of drug and alcohol dependency, including, for each such program, the name of the entity carrying out the program, the location of the program, and the number of women veterans referred by the Secretary served annually by the program.(C)An analysis of the effectiveness of programs of the Department and non-Department programs to treat and rehabilitate women veterans with drug and alcohol dependency, disaggregated by single-sex versus coed programs.(D)An analysis of all information the Secretary maintains on the satisfaction of women veterans with programs of the Department and non-Department programs to treat and rehabilitate women veterans with drug and alcohol dependency, disaggregated by single-sex versus coed programs.(E)An assessment of the demand and need for women-specific programs to treat and rehabilitate women veterans with drug and alcohol dependency, disaggregated by Veterans Integrated Service Network and medical center of the Department.(F)Proposed locations for implementing the pilot program under subsection (b).(2)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs and Appropriations of the House of Representatives and the Senate a report containing the analysis under paragraph (1).(b)Pilot program(1)RequirementNot later than one year after the date of the enactment of this Act, the Secretary shall carry out a women-specific pilot program to treat and rehabilitate women veterans with drug and alcohol dependency. The Secretary shall develop such pilot program based on the findings of the analysis conducted under subsection (a).(2)LocationsThe Secretary shall select not fewer than three Veterans Integrated Service Networks in which to carry out the pilot program.(3)TerminationThe authority to carry out a pilot program under this section shall terminate on the date that is five years after the date of the enactment of this Act.(4)ReportNot later than 180 days after the date on which the pilot program under paragraph (1) is completed, the Secretary shall submit to Committees on Veterans’ Affairs and Appropriations of the House of Representatives and the Senate a report on the pilot program, including—(A)the findings and conclusions of the Secretary regarding the pilot program; and(B)such recommendations of the Secretary regarding the continuation or expansion of the pilot program as the Secretary considers appropriate.